Title: From Thomas Jefferson to Etienne Lemaire, 5 August 1807
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Dear Sir
                            
                            Monticello Aug. 5. 07.
                        
                        I have omitted to bring from Washington a paper of which I shall have great need here, & therefore must
                            pray you to send it to me by post. on a high table, on the left hand side of the desk & book case in my cabinet, you
                            will see some very large books. look under them books, and you will find a sheet of paper on which is a plat or drawing in
                            my own hand writing shewing the fields Etc of my farm, in my own hand writing; on which sheet of paper there is a
                            smaller piece sealed. to prevent their being creased by folding, roll them on a piece of round wood, of which you will see
                            several on the long table, one of which may be cut to the proper length: and direct it to me at Monticello by post. the
                            post comes here every day.
                        I found my family all well, & we are now at Monticello. neither the things sent from Washington lately, nor
                            those sent in June are yet arrived. I hope however to hear of them soon.    I salute you with affection
                        
                            Th: Jefferson
                            
                        
                    